856 F.2d 202
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.GEORGE F. COOK CONSTRUCTION COMPANY, Appellant,v.The UNITED STATES, Appellee.
No. 88-1281.
United States Court of Appeals, Federal Circuit.
Aug. 17, 1988.

Before EDWARD S. SMITH, NIES and ARCHER, Circuit Judges.
PER CURIAM.


1
The decision of the Armed Services Board of Contract Appeals (board), ASBCA No. 33309, denied George F. Cook Construction Co.'s (Cook) appeal from the contracting officer's refusal to grant Cook's claims, arising pursuant to contract No. DACA63-84-C-0243, both for a price increase of $188,714 and for a time extension of 75 days.  On the basis of its opinion, the decision of the board, dated December 7, 1987, is affirmed.